Citation Nr: 0026775	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-08 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has PTSD related to military service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of a claimed 
inservice stressor. Gaines v. West, at 357; 38 C.F.R. § 
3.304(f)(1999).

Under the governing statutory and regulatory provisions, if 
the claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 (1997); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Zarycki v. Brown, 6 Vet. App. 
91 (1993) set forth the foundation for the framework now 
established by the case law for establishing the presence of 
a recognizable stressor, which is the essential prerequisite 
to support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304 (1999).  Whether or not a veteran "engaged in combat 
with the enemy" must be determined through recognized 
military citations or other service department evidence.  In 
other words, the claimant's mere assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

In an elaboration and clarification of Zarycki, the Court 
noted in Moreau v. Brown, 9 Vet. App. 389 (1996), that 38 
C.F.R. § 3.304(f) requires three elements to support an award 
of service connection for PTSD: (1) A current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed inservice 
stressor; and (3) credible supporting evidence that the 
claimed inservice stressor occurred.  The Court pointed out 
that since Zarycki, as well as since West v. Brown, 7 Vet. 
App. 70 (1994), changes in VA Adjudication Procedure Manual 
M21-1 had rendered certain portions of those decisions no 
longer operative insofar as they were grounded on 
subsequently revised manual provisions. Further, the Court 
had held in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) as 
a matter of law that "if the claimed stressor is not combat-
related, [the] appellant's lay testimony regarding the 
inservice stressors is insufficient to establish the 
occurrence of the stressor."

In Moreau, the Court, citing the Manual M21-1, paragraph 7.46 
(c) (October 11, 1995), held that "credible supporting 
evidence" of a noncombat stressor "may be obtained from" 
service records or "other sources."  The Court, however, also 
held that, while the Manual M21-1 provisions did not 
expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio mandated that the veteran's testimony by itself 
could not constitute "credible supporting evidence" of the 
actual existence of the noncombat stressor.  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on an essential element in establishing the 
adequacy of the verified event (stressor) to produce PTSD.  
In Zarycki, the Court had held that, in addition to 
demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Id. at 98-99.  In West, the 
Court held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), 3rd edition 
and the 3rd edition, revised, to the fourth edition (DSM-IV).  
The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  The Court noted that "although it is not 
necessary to this decision here," the diagnoses of PTSD 
appeared to comport with the diagnostic criteria for PTSD.  
Id. at 144.  The concurring opinion goes further and states 
that the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153. The governing regulation provides 
that if the Board, or other adjudicators, doubts whether the 
diagnosis of a mental disorder is substantiated, including as 
to whether the diagnostic criteria are met, or indeed rejects 
the diagnosis shown on examination, the case should be 
returned to the examiner for clarification.  
38 C.F.R. § 4.126.

The Board finds that, upon review of Zarycki, Moreau, West 
and Cohen, it is clear that in approaching a claim for 
service connection for PTSD, the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  The adjudicators must initially give due 
consideration to all matters of credibility raised by the 
record.  If the adjudicators conclude that the record 
establishes the existence and character of such an alleged 
stressor or stressors, then and only then, the adjudicators 
must determine whether the event (or events) was sufficient 
to constitute a stressor for purposes of causing PTSD; and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.  The adequacy of the event 
claimed as a stressor and the question of whether the 
diagnostic criteria for PTSD have been met are matters that 
require the input of competent medical evidence.

The Board further notes that under Collette v. Brown, 82 
F.3d. 389 (Fed. Cir. 1996) and Caluza v. Brown, 7 Vet. App. 
498 (1995) the correct application of 38 U.S.C.A. § 1154(b) 
requires a three-step, sequential analysis as follows:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease." "Satisfactory evidence" 
is defined as "credible evidence that would allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service." (2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service." (3) 
Once the first two steps are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection," even if no official record of such 
incurrence exists, unless the Government can meet the burden 
of showing "clear and convincing evidence to the contrary."

In Collette, it was expressly held that, during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as the report of medical examination at 
separation, be brought into play.  Collette, 82 F.3d. 393.

The Board concludes that the veteran has submitted evidence 
of a well-grounded claim for service connection.  The record 
contains medical reports and VA examination reports which 
diagnose PTSD, and relate it to the veteran's military 
service.  Thus a diagnosis of PTSD related to service, and 
the veteran's lay statements and testimony concerning 
stressors are sufficient to well ground the claim.

Ultimately, the Board finds that the critical issue with 
respect to the veteran's claim for service connection for 
PTSD in this appeal on the merits, involves the question of 
whether the veteran "engaged in combat with the enemy" or 
that there is "credible supporting evidence" from any source 
of the occurrence of alleged inservice stressor(s).

The veteran's DD Form 214 shows that he served in the United 
States Army with a military occupation specialty (MOS) of 
military policeman.  His decorations included the National 
Defense Service Medal, the Vietnam Service Medal with 2 
stars, and the Vietnam Campaign Medal with 60 device.  His 
record of assignments shows that his principal duty while in 
Vietnam was Military Policeman.  The record shows that the 
veteran served in the 716th Military Police Battalion.  

The service medical records show that at his induction 
examination in September 1970, he reported complaints of 
nervous trouble.  Psychiatric evaluation was normal at that 
time and at his January 1972 discharge examination.  During 
service he did not report any complaints and was not 
diagnosed with any psychiatric disorder.  

After service, private and VA medical records include reports 
of treatment and examination, and  a statement.  These 
records contain a diagnosis of PTSD and opinions relating 
that disorder to the veteran's service in Vietnam.  In a 
December 1981 private hospital admission note, the examiner 
related PTSD symptoms to Vietnam duty, and noted that the 
veteran had one year in Vietnam and experienced several 
frightening situations.  The report of a November 1997 VA 
psychiatric examination contains an Axis I diagnosis of PTSD, 
and under Axis IV, stressors were noted to be moderate combat 
experience.  In a January 1998 statement Ahmad Kafi, M.D., 
Psychiatrist, diagnosed PTSD and post Vietnam syndrome; and 
noted nightmare and flashback symptoms related to Vietnam.

An August 1998 VA evaluation report noted that the veteran 
was in Vietnam for 12 months, where he reported he had been 
under fire, witnessed death of comrades and atrocities, and 
had seen dead and dismembered bodies.  The examiner concluded 
with an opinion that the results of the current psychometrics 
indicated that even though the veteran's exposure to combat 
was light, compared to men with infantry MOS's, and thus one 
may question whether he met Criterion A, clinically he met 
Criteria B, C, D and E for combat-related PTSD, delayed-
onset. 

In a statement received from the veteran in November 1998, he 
described the events in Vietnam between June and December 
1970, which he claimed as stressors causing his PTSD.  He 
related that he was on a special raid detail that raided 
Vietnamese establishments including bars, shops and places of 
prostitution, looking for contraband.  He stated that on 
entering these places, shouts and shooting would begin.  No 
one was hit but he did not know what to expect on these 
raids, which were very stressful.  He also described his 
experience while working at the Saigon Hospital where he 
daily witnessed soldiers with legs and arms that had been 
blown off.  Soldiers would arrive screaming.  He also saw 
thousands of caskets lined up in Saigon and wondered when he 
would occupy one, which caused stress in his life.  He 
described his assignment of patrolling for deserters in a 
certain area known as "Soul Alley," which was a place where 
deserters lived.  He was shot at there while in pursuit of a 
deserter.  Military police were not liked and constantly shot 
at by deserters.  This resulted in Soul Alley being declared 
off limits.  The veteran reported that these events were very 
stressful.  

A February 2000 report from the US Armed Services Center for 
Research of Unit Records shows research contained in an 
Operational Report - Lessons Learned, for the period ending 
October 1971 and submitted by the 716th Military Police 
Battalion.  Also provided was an extract from the Army 
Regulation 611-201, describing the veteran's duties and 
responsibilities during his South Vietnam tour.  These 
records indicate that the veteran's military occupation 
specialty duties included leading military police teams in 
support of battlefield operations; leading and supervising 
small sections in support of security and installation law 
and order operations; and support to the Army community 
through security of critical Army resources and crime 
prevention programs.  

The Operational Report shows that during the period ending 
October 1971, the 716th Military Police Battalion was 
involved in various activities with a security mission 
primarily aimed at deterring terrorist acts; and a law 
enforcement mission involving normal miliary police functions 
in the Saigon and other areas.  Tasks included serving as 
security guards, patrols, and escort protection.  Incidents 
included firebombing of a Military police truck, other 
military vehicles, and a bus in the proximity of a church 
where Senator George McGovern was meeting; firing of 107 mm 
rounds that were received at military installations; bombing 
of a night club; and rocket attacks.  All total, there were 
reported 203 suspected explosions at installations and 
vehicles, and 17 explosions at Vietnamese buildings.  The 
report indicated that military police provided escort and 
personnel security for many visiting VIP's and dignitaries; 
and walking patrols of a drug traffic area placed off limits.  

Social Security Administration records show that the veteran 
was granted disability benefits due to a psychiatric 
disorder.  Associated medical records contain psychiatric 
diagnoses not including PTSD, including an August 1998 
psychiatric report containing diagnoses of (1) rule out 
current polysubstance abuse; and (2) rule out mood disorder, 
secondary to substance abuse. 

During a July 2000 hearing before the undersigned Board 
Member, the veteran described his experiences in Vietnam that 
were stressful and resulted in his claimed PTSD.  These 
incidents included participating on a special raid detail to 
confiscate contraband, which involved heated situations and 
gunfire on one occasion.  He testified that he was involved 
in controlling black marketing and seeking deserters in 
dangerous locations.  He testified that his experiences made 
him afraid for his life and resulted in recurring nightmares.  
He testified that he had witnessed the aftermath of fire 
bombings; and that he was engaged in security for Saigon 
Hospital and had seen dead and wounded.  During alerts due to 
increased enemy activity in the area, he had to check people 
who may have been carriers of firebombs.  He described other 
incidents and activities he was generally involved in that 
made him fearful for his life.  

Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  The existence of 
an event alleged as a "stressor" that results in PTSD, 
although not the adequacy of the alleged event to cause PTSD, 
is an adjudicative, not a medical determination. Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, as part of making 
a determination in a PTSD claim, the Board must make an 
explicit determination as to whether the appellant "engaged 
in combat with the enemy."  By rule making, VA has set forth 
criteria of "conclusive evidence" to establish a combat-
related stressor.  These criteria are defined as: (a) A claim 
that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards, decorations identified in 
38 C.F.R. § 3.304(f) or VA Adjudication Manual M21-1, Part 
VI, 7.46 (effective October 11, 1995).  The Board notes the 
revised version of this Manual M21-1 provision (Part VI), 
11.37 (effective February 13, 1997) did not alter the list of 
awards or decorations.  These include certain awards 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), a decoration 
awarded for combat-incurred wounds (the Purple Heart Medal) 
and certain decorations that are awarded only for valor in 
combat with the enemy.  The record clearly establishes that 
the claimant was not authorized any of these awards or 
decorations.

Accordingly, the Board finds that the record does not contain 
"conclusive evidence" that he "engaged in combat with the 
enemy" and is therefore not entitled to have his lay 
statements accepted without need to further corroboration.  
Where the record does not reflect "conclusive evidence" that 
the claimant "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b), his assertions, standing alone, cannot as 
a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "evidence that the claimed 
inservice event actually occurred" cannot be provided by 
medical opinion based on post service examination.  Moreau, 9 
Vet. App. 394-96.

However, the Board is strongly persuaded by the evidence of 
record, to include service records, the veteran's DD Form 
214, the report from the US Armed Services Center for 
Research of Unit Records, and the veteran's corroborating lay 
statements and testimony.  The evidence shows that the 
veteran was subject to the threat of enemy fire while 
stationed in Vietnam, participated in the military police 
duties as described above involving extremely dangerous 
duties; and witnessed certain stressors cited above.  It has 
been shown that the veteran was stationed in Vietnam and his 
statements and testimony has attested to the incidents in 
which the veteran witnessed the stressful incidents as 
described above.  It was further noted that his duties were 
performed in a hazardous zone while under the constant threat 
of enemy attack, including from terrorists and deserters.  
While some of his stressors have not been verified despite 
efforts by the RO to do so, there is satisfactory evidence 
that substantiates his statements regarding working under the 
constant threat of attack; regarding the witnessing of the 
dead and wounded soldiers as well as the aftermath of 
terrorist activities; and the terror of his patrol 
activities, which involved getting shot at and the strong 
possibility of that happening while patrolling dangerous 
places in pursuit of contraband and deserters.  The report 
from the US Armed Services Center for Research of Unit 
Records generally substantiates the types of duties asserted 
by the veteran to have resulted in experiencing stressors 
that caused his PTSD.  The Board finds that there is 
satisfactory evidence, which is credible and would allow a 
reasonable fact finder to conclude that the alleged stressors 
occurred; and which is consistent with the circumstances, 
conditions and hardships of such service as would be 
experienced in the veteran's role as a military policeman in 
Saigon, South Vietnam at the time he served there.

In addition the evidence shows diagnoses of PTSD related to 
service.  As noted in private medical records, and in the VA 
examination and evaluation reports, this diagnosis was based 
on stressors which have been supported by the record.  The 
record places the veteran in Vietnam and involved in 
operations which involved the threat of enemy attack.  This 
has been medically noted to be a sufficient stressor for the 
veteran's PTSD diagnosis.  Thus, the diagnosis of PTSD is 
confirmed and therefore, the Board finds that with resolution 
of reasonable doubt in favor of the veteran, service 
connection for PTSD should be allowed.


ORDER

Service connection for PTSD is granted.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals


 

